United States Court of Appeals
                                                                  Fifth Circuit
                                                               F I L E D
                 IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT                 October 10, 2003

                                                           Charles R. Fulbruge III
                                                                   Clerk
                             No. 03-30489
                           Summary Calendar



DWIGHT ULMER,

                                      Petitioner-Appellant,

versus

JAMES LEBLANC,

                                      Respondent-Appellee.

                          --------------------
             Appeal from the United States District Court
                 for the Eastern District of Louisiana
                          USDC No. 03-CV-812-B
                          --------------------

Before GARWOOD, JOLLY, and JONES, Circuit Judges.

PER CURIAM:*

     Dwight Ulmer, Louisiana prisoner # 392050, was convicted of

possession of marijuana with intent to distribute and was

sentenced to 15 years of imprisonment.    Ulmer seeks a certificate

of appealability (“COA”) to appeal the district court’s order

transferring his successive 28 U.S.C. § 2254 application to this

court.

     We must examine the basis of our jurisdiction sua sponte if

necessary.     Hill v. City of Seven Points, 230 F.3d 167, 169 (5th

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                             No. 03-30489
                                  -2-

Cir. 2000).   An order transferring a successive 28 U.S.C. § 2254

application to the court of appeals is a non-appealable

interlocutory order.     See Brinar v. Williamson, 245 F.3d 515,

516-18 (5th Cir. 2001).    This court is without jurisdiction to

consider Ulmer’s case.     See id.   Accordingly, the appeal is

DISMISSED for lack of jurisdiction.     Ulmer’s motion for a COA is

DENIED.

     APPEAL DISMISSED; MOTION DENIED.